I dissent for the reasons expressed in my dissenting opinion inJohnson v. City of Los Angeles (L.A. No. 11800), post, p. 240 [291 P. 395]. The points therein discussed by me were made and argued at length in both cases and are entirely ignored in both of the majority opinions. I am not prepared to apply the theory of section 4 1/2 of article VI of the Constitution to a street proceeding before the city council. Such seems to be the trend of these decisions. The desirability of providing more adequate street facilities cannot alone justify overriding the rights of the property owners in the assessment district. The fact that the assessment against plaintiff in the present action remained the same as recommended by *Page 240 
the board of public works cannot control. That he was assessed at all was sufficient to enable him to attack the proceeding. Under the law as laid down by the majority the property owners are helpless in the face of glaring violations of their constitutional and statutory rights.